DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 42, 50, and 54 are objected to because of the following informalities:  
In claim 42: ‘computer readable storage device’ should read ‘non-transitory computer readable storage device’.
In claim 50: ‘said first and second segments’ should read ‘said first segment and said second segment’
In claim 50: ‘said second and third segments’ should read ‘said second segment and said third segment’
In claim 54: ‘computer readable storage device’ should read ‘non-transitory computer readable storage device’.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-‘temperature sensing module…adapted to receive signals’ in claim 42
-‘first temperature sensing module…adapted to receive signals’ in claim 54
-‘second temperature sensing module…adapted to receive signals’ in claim 54
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 40 and 50 recite in the preamble of each claim ‘a method for actively compensating for thermally induced errors in a fiber optic sensing assembly’ but then recite methods steps such as ‘providing a structural member’, ‘affixing a fiber optic’, ‘instrumenting’ which all appear to steps of a manufacturing process. Thus the claimed steps and the preamble appear to be in conflict with each other as to whether the claim is meant to be a method for actively compensating or a method of manufacturing a device. Each of the dependent claims further limit steps of manufacturing. For example claims 42 and 54 recite ‘configuring said computer-readable storage device to include instructions for said microprocessor’ which appears to merely mean programming a program that will be added to the device during the manufacturing process rather than the instructions being carried out by the microprocessor. For the purposes of this examination the claims will be treated as a method of manufacturing a device as all the claimed steps appear to be tied to such a method.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 40-41, 46-47, and 50-53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aeby et al. (US 2009/0177095) in view of Leo et al. (US 2007/0060847).
Regarding claim 40, Aeby teaches a method for actively compensating for thermally induced errors in a fiber optic force sensing assembly (Paragraph 0070), comprising: 
providing a structural member (‘structural member 102’; Paragraph 0049) including a first segment (Figure 3; one of ‘segments 116’; Paragraph 0049) and a second segment (Figure 3; another of ‘segments 116’; Paragraph 0049) defining a separation therebetween (Figure 3; ‘gaps 136’; Paragraph 0051), said separation being bridged by a flexural member (Paragraph 0050; ‘The segments 116 may be bridged by a plurality of flexure portions 128’), said second segment including a reflecting member (Paragraph 0054; ‘Accordingly, the surfaces 154 of the segments 116 that are proximate the subtended light propagation axes 148 may be made highly reflective’); 
affixing a fiber optic (104) having a distal end to said first segment (Figure 3; Paragraph 0053), said distal end being oriented to define a gap between said distal end and said reflecting member, said gap having a gap dimension defined from said distal end to said reflecting member (Paragraphs 0061-0062); and 
Aeby is silent on the use of a temperature sensor.
Leo teaches instrumenting said flexural member with a temperature sensor (Paragraph 0034).
It would have been obvious to one of ordinary skill in the art to have modified Aeby with Leo because it helps to compensate for deformations of the deformable body arising from temperature variations, which might otherwise erroneously be interpreted as force-related deformations (Paragraph 0034 of Leo).
Regarding claim 41, Aeby teaches wherein said flexural member provided in the step of providing and said fiber optic affixed in the step of affixing are diametrically opposed (Paragraph 0057; ‘ the location of the distal end 150 of the fiber optic 104 that terminates in the same gap 136 as is bridged by the respective flexure portion 128. For example, flexure portion 128a may be diametrically opposed to distal end 150a, and so on.’)
Regarding claim 46, Aeby teaches wherein the structural member comprises a metallic material (Paragraph 0069; ‘The structural member 102 may comprise a metallic material, such as titanium’)
Regarding claim 47, Aeby teaches wherein the structural member comprises titanium (Paragraph 0069; ‘The structural member 102 may comprise a metallic material, such as titanium’)
Regarding claim 50, Aeby teaches a method for actively compensating for thermally induced errors in a fiber optic force sensing assembly (Paragraph 0070), comprising: 
providing a structural member that defines a longitudinal axis (Paragraph 0049; ‘the structural member 102 defines a longitudinal axis 110’) and includes 
a first segment and a second segment that are adjacent each other along said longitudinal axis (Figure 3; two of ‘segments 116’; Paragraph 0049), said first and second segments defining a first slot therebetween (Paragraphs 0055-0056), said first slot being bridged by a first flexure (Paragraph 0050; Figures 3 and 5), and 
a third segment adjacent said second segment along said longitudinal axis (Figure 3; the other of ‘segments 116’; Paragraph 0049), said second and third segments defining a second slot therebetween (Paragraphs 0055-0056), said second slot being bridged by a second flexure (Paragraph 0050; Figures 3 and 5), said first segment including a first reflecting member and a second reflecting member (Paragraph 0054; ‘Accordingly, the surfaces 154 of the segments 116 that are proximate the subtended light propagation axes 148 may be made highly reflective’); 
affixing a first fiber optic (one of ‘fiber optics 104’; Paragraph 0053) having a first distal end to said first segment (Figure 3; Paragraph 0053), said first distal end being oriented to define a first gap between said first distal end and said first reflecting member, said first gap having a first gap dimension defined from said first distal end to said first reflecting member (Paragraphs 0061-0062)
affixing a second fiber optic (another of ‘fiber optics 104’; Paragraph 0053) having a second distal end to said first segment (Figure 3; Paragraph 0053), said second distal end being oriented to define a second gap between said second distal end and said second reflecting member, said second gap having a second gap dimension defined from said second distal end to said second reflecting member (Paragraphs 0061-0062); 
Aeby is silent on the use of a temperature sensor.
Leo teaches instrumenting said first flexure with a first temperature sensor (Paragraph 0034); and instrumenting said second flexure with a second temperature sensor (Paragraph 0034).
It would have been obvious to one of ordinary skill in the art to have modified Aeby with Leo because it helps to compensate for deformations of the deformable body arising from temperature variations, which might otherwise erroneously be interpreted as force-related deformations (Paragraph 0034 of Leo).
Regarding claim 51, Aeby teaches wherein said first flexure and said first fiber optic are diametrically opposed; and wherein said second flexure and said second fiber optic are diametrically opposed (Paragraph 0057; ‘ the location of the distal end 150 of the fiber optic 104 that terminates in the same gap 136 as is bridged by the respective flexure portion 128. For example, flexure portion 128a may be diametrically opposed to distal end 150a, and so on.’)
Regarding claim 52, Aeby in view of Leo is silent on wherein the first temperature sensor is centered substantially at a first interface of the first flexure and the second segment; and wherein the second temperature sensor is centered substantially at a second interface of the second flexure and the second segment. But Aeby and Leo do teach being able to make changes to the device as desired as long as it doesn’t change the functionality and further Leo teaches merely needed to place the temperature sensor near the other elements (Paragraphs 0034 and 0161 of Leo) thus it would have been obvious to one of ordinary skill in the art to have modified Aeby in view of Leo to center the temperature sensors since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)
Regarding claim 53, Aeby and Leo teaches wherein the first temperature sensor is diametrically opposed to the first fiber optic and first reflecting member; and wherein the second temperature sensor is diametrically opposed to the second fiber optic and second reflecting member (Paragraph 0057 of Aeby; ‘ the location of the distal end 150 of the fiber optic 104 that terminates in the same gap 136 as is bridged by the respective flexure portion 128. For example, flexure portion 128a may be diametrically opposed to distal end 150a, and so on.’; Paragraph 0034 of Leo). Further it would have been obvious to one of ordinary skill in the art to have modified Aeby and Leo to have the element positioning as claimed since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)
Claim 48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aeby et al. (US 2009/0177095) in view of Leo et al. (US 2007/0060847) as applied to claim 40 above and in further view of Loeb et al. (US 2003/0219202)
Regarding claim 48, Aeby is silent on the material of the fiber optic. Loeb teaches wherein the fiber optic comprises at least one of silico or sapphire (Paragraph 0040; ‘the fiber optic cylinder 4 comprises a short length of fused silica, quartz or synthetic sapphire optical fiber’). It would have been obvious to one of ordinary skill in the art to have modified Aeby in view of Leo with Loeb because Loeb teaches the material choice as being dependent on the laser choice and thus the use (Paragraph 0036 of Loeb).
Claim 49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aeby et al. (US 2009/0177095) in view of Leo et al. (US 2007/0060847) as applied to claim 40 above and in further view of Leo et al. (US 2009/0287092; herein after LeoII).
Regarding claim 49, Aeby is silent on the use of a temperature sensor and Leo is silent on the specific use of a thermocouple as the temperature sensor. LeoII teaches wherein the temperature sensor comprises a thermocouple (Paragraph 0018). It would have been obvious to one of ordinary skill in the art to have modified Aeby in view of Leo with LeoII because LeoII teaches the sensor type as being a design choice (Paragraph 0055 of LeoII) and thus it would have been obvious since it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the temperature sensor of the Aeby in view of Leo combination with that of LeoII.
Allowable Subject Matter
Claims 42-45 and 54-59 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791